DETAILED ACTION
	In Application filing on 05/11/2020 Claims 1- 20 are pending. Claims 1- 20 are subject to a restriction/election requirement.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1- 18, drawn to a stamp replication device for producing stamps, classified in B29C 33/424.
II. Claims 19, drawn to a method for producing a holding device, classified in B23C 3/00.
III. Claim 20, drawn to a method for producing a stamp for a replication device, classified in B29C 35/0805.
The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product as claimed can be made by another and materially different process. For example, the device can be made by applying non-statistical structuring, e.g., hand drilling.

.
III and I are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the apparatus as claimed can be used to practice another and materially different process. For example, the apparatus can be used to practice a process where the stamp material is cooled to harden the material or heated to cure the stamp material instead of curing via exposing the stamp material to UV light.
Inventions II and III are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed the processes have a materially different mode of operation, function, or effect because they are forming two distinct articles (the holding device and the stamp). The inventions as claimed do not overlap in scope because they are producing two distinct articles   Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
	The inventions/groups have acquired a separate status in the art in view of their different classification;
The inventions/groups have acquired a separate status in the art due to their recognized divergent subject matter; or
The inventions/groups require a different field of search (e.g. searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Norman Soloway on 02/01/2022 a provisional election was made with traverse to prosecute the invention of Group I, claims 1- 18.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 19- 20 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.


The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/30/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Applicant has not provided a certified copy of the foreign priority application within the time set forth in 37 CFR 1.55(f)(1). The certified copy of the foreign application must be accompanied by a petition including a showing of good and sufficient cause for the delay and the petition fee set forth in § 1.17(g). See 37 CFR 1.55(f)(3).

Claim Interpretation
	The term “microstructured” is interpreted as having a size of structures or unevenness in the micrometer range or below. Page 2 lines 23- 24 of instant specification.
	The term “macroscopic” channel is interpreted as having a channel with structures in the micrometer range or above. Page 5 lines 29- 30 of instant specification.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the macroscopic vacuum channels of claims 12- 13 and the three support regions of claim 15 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2- 3, 9- 10, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the individual structures" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 3 recites the limitation “a statistical structuring” in line 3. It is unclear how Applicant intends to limit the claim with this term.



Claims 9- 10 recite the limitation "the pitch" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 10 recites the limitation “a width of the micro-channels is a maximum of 90% of the pitch.” It is unclear if this limitation is intending to claim the width of the channels are equal to the maximum percentage of the pitch (i.e., equals 90% of the pitch) or if the width of the channels can be at maximum 90% of the pitch (i.e., less than or equal to 90% of the pitch). For sake of compact prosecution, the limitation will be interpreted as the latter.

Claim 15 recites “at least one of one of the support regions” in line 3. It is unclear whether the limitation following this phrase are in the alternative or conjunctive. For the sake of compact prosecution, they are interpreted as being in the alternative.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1- 4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0205524 A1 (“Best”) in view of US 2009/0158947 A1 (“Thallner”).
	Regarding claim 1, Best teaches a stamp replication device for producing stamps for the production of at least one of microstructured and nanostructured components (Figs. 3- 5 and Abstract) comprising
a platform (Figs. 3- 5 and [0049] vacuum chuck 320), 
a cover that is positionable on the platform (Figs. 3- 5 and [0049] stamper 300) and 
a holding device for a stamp carrier (Figs. 3- 5 and [0057] teach surface support 324 and substrate guide 328), 
wherein the holding device is provided on the cover or on the platform and comprises a carrier as well as a vacuum surface on the carrier for holding the stamp carrier (Figs. 3- 5 and [0057] teach the support surface 324 and guide 328 provided on light grey portion of chuck 320; the support surface 324 comprises a surface of supporting a substrate and a vacuum surface).
Best does not explicitly teach a microstructured vacuum surface.
Thallner teaches a microstructured vacuum surface [0015].
It would have been obvious to one with ordinary skill in the art before the effective filing date to substitute the holding device of Best to have a microstructured vacuum surface as Thallner – [0015]).

Regarding claim 2, Best does not explicitly teach the individual structures of the microstructured vacuum surface have a feature size of no greater than 50 microns.
Thallner teaches the individual structures of the microstructured vacuum surface have a feature size of no greater than 50 microns [0015].
It would have been obvious to one with ordinary skill in the art before the effective filing date to substitute the holding device of Best to have a microstructured vacuum surface as taught by Thallner motivated by reasons set forth in claim 1.

Regarding claim 3, Best teaches the vacuum surface comprise a statistical structuring (Figs. 3- 5 and [0057]).
Best does not explicitly teach a microstructured vacuum surface.
Thallner teaches a microstructured vacuum surface [0015].
It would have been obvious to one with ordinary skill in the art before the effective filing date to substitute the holding device of Best to have a microstructured vacuum surface as taught by Thallner motivated by reasons set forth in claim 1.

Regarding claim 4, Best teaches the vacuum surface comprises micro-vacuum channels that extend over the surface of the holding device (Figs. 3- 5 and [0057]).
Best does not explicitly teach a microstructured vacuum surface.
Thallner teaches a microstructured vacuum surface [0015].
It would have been obvious to one with ordinary skill in the art before the effective filing date to substitute the holding device of Best to have a microstructured vacuum surface as taught by Thallner motivated by reasons set forth in claim 1.

Regarding claim 12, Best teaches the holding device comprises a macroscopic vacuum channel (322), wherein the vacuum surface is fluidly connected to the vacuum channel (Figs. 3- 5 and [0057] teach the surface support 324 being connected to vacuum source via air channel 322).

Claims 2, 5- 11, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0205524 A1 (“Best”) and US 2009/0158947 A1 (“Thallner”), as applied to claim 1, further in view of US 2004/0104326 A1 (“Demel”).
Regarding claim 2, Best does not explicitly teach the individual structures of the microstructured vacuum surface have a feature size of no greater than 50 microns.
Demel teaches the individual structures of the microstructured vacuum surface have a feature size of no greater than 50 microns (Claims 2- 3 and [0024]).
It would have been obvious to one with ordinary skill in the art before the effective filing date to substitute the holding device of Best to features having a size of less than or equal to 50 microns as taught by Demel motivated by allowing a uniform and all-over sucking up of the substrates without any disadvantageous warping or bending (Demel – [0010]).

Regarding claim 5, Best does not explicitly teach at least one of the depth and the width of the micro-vacuum channels are in each case smaller than 50 microns.
Demel teaches at least one of the depth and the width of the micro-vacuum channels are in each case smaller than 50 microns (Claims 2- 3).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the holding device of Best to incorporate channels as taught by Demel motivated Demel – [0010]).

Regarding claim 6, Best does not explicitly teach the micro-vacuum channels run radially on the holding device seen in top view.
Demel teaches the micro-vacuum channels run radially on the holding device seen in top view (Figs. 1- 2 and [0005]).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the holding device of Best to incorporate radial channels as taught by Demel motivated by allowing a uniform and all-over sucking up of the substrates without any disadvantageous warping or bending (Demel – [0010]).

Regarding claim 7, Best does not explicitly teach the micro-vacuum channels run in a lattice shape on the holding device seen in top view.
Demel teaches the micro-vacuum channels run in a lattice shape on the holding device seen in top view (Fig. 3 and [0022]).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the holding device of Best to incorporate lattice-shaped channels as taught by Demel motivated by allowing a uniform and all-over sucking up of the substrates without any disadvantageous warping or bending (Demel – [0010]).

Regarding claim 8, Best does not explicitly teach the micro-vacuum channels are provided at regular intervals, wherein a web is provided between two micro-vacuum channels in each case.
Fig. 4 and [0024] teach a shoulder region between adjacent microgrooves 7).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the holding device of Best to incorporate channels as taught by Demel motivated by allowing a uniform and all-over sucking up of the substrates without any disadvantageous warping or bending (Demel – [0010]).

Regarding claim 9, Best does not explicitly teach the pitch of the microstructured vacuum surface being the width of one of said micro-vacuum channels and the adjacent web is less than or equal to 50 microns.
Demel teaches the pitch of the microstructured vacuum surface being the width of one of said micro-vacuum channels and the adjacent web is at least 180 microns ([0024] teaches a width of at least 80 microns and a distance between adjacent grooves being, e.g., at least 100 microns).
When the only difference is a recitation of relative dimensions and the device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentable distinct from the prior art device. Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); MPEP 2144.04 IV(A). Here, the only difference between Demel and the claim is a recitation of relative dimensions because the claim requires a pitch of less than 50 microns, Demel teaches a pitch of, for example 180 microns. Furthermore, the device of Demel would function no different than the claimed device because both will function to hold a substrate via vacuum without warping or bending the substrate (Demel – [0010]; instant specification page 2 lines 2- 5, 25- 27). Thus, the claimed device is not patentably distinct from Demel.

Regarding claim 10, Best does not explicitly a width of the micro-vacuum channels is a maximum of 90% of the pitch.
Demel teaches a width of the micro-vacuum channels is a maximum of 90% of the pitch ([0024] teaches a width of at least 80 microns and a distance between adjacent grooves being, e.g., 100 microns. Thus, the width is 44% of the pitch which is less than 90% of the pitch).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the holding device of Best to incorporate channels as taught by Demel motivated by allowing a uniform and all-over sucking up of the substrates without any disadvantageous warping or bending (Demel – [0010]).

Regarding claim 11, Best does not explicitly teach a depth of the micro-vacuum channels is no greater than 10 times the width of the micro-vacuum channels.
Demel teaches a depth of the micro-vacuum channels is no greater than 10 times the width of the micro-vacuum channels ([0024] teaches a width of between 80 to 160 microns and a depth of between 30 to 70 microns. Thus, the depth ranges from 3/16ths of the width to 7/8ths of the width and is thereby no greater than 10 times the width).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the holding device of Best to incorporate channels as taught by Demel motivated by allowing a uniform and all-over sucking up of the substrates without any disadvantageous warping or bending (Demel – [0010]).

Regarding claim 13, Best does not explicitly teach the holding device comprises a macroscopic vacuum channel, wherein the vacuum channel completely surrounds the microstructured vacuum surface.
Fig. 1 displays vacuum channels 101 completely surrounding holes 103; [0022, 0024] teach the notches and holes being in the micrometer ranges).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the holding device of Best to incorporate channels as taught by Demel motivated by allowing a uniform and all-over sucking up of the substrates without any disadvantageous warping or bending (Demel – [0010]).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0205524 A1 (“Best”) and US 2009/0158947 A1 (“Thallner”), as applied to claim 1, further in view of US 2019/0317396 A1 (“Kawasaki”).
Regarding claim 14, Best teaches the stamp replication device comprises a spacing adjustment device for adjusting the spacing between the cover and the platform (Figs. 3- 5 and [0051]).
Best does not explicitly teach a measuring device for measuring the spacing between the cover and the platform, wherein the spacing adjustment device and the measuring device are provided separately from each other. 
Kawasaki teaches a measuring device for measuring the spacing between the cover and the platform, wherein the spacing adjustment device and the measuring device are provided separately from each other ([0029] teaches a measuring unit 26 capable of measuring spacing between a cover and platform and [0031, 0036] and Figs. 1, 5 teach a device for adjusting spacing).
Kawasaki – [0029]).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0205524 A1 (“Best”) and US 2009/0158947 A1 (“Thallner”), as applied to claim 1, further in view of US 2005/0266587 A1 (“Kimura”).
Regarding claim 15, Best does not explicitly teach three support regions are provided on the platform for supporting the cover, wherein at least one the support regions provides five degrees of freedom, another of the support regions provides four degrees of freedom, and a further support region provides three degrees of freedom.
Kimura teaches two support regions are provided on the platform for supporting the cover, wherein at least one of one of the support regions provides five degrees of freedom, another of the support regions provides four degrees of freedom, and a further support region provides three degrees of freedom ([0032] and Fig. 1 teach columns having springs 12 that support bridge platen 13 and provide three degrees of freedom).
Kimura does not explicitly teach three support regions. However, one having ordinary skill in the art before the effective filing date would recognize this limitation as nothing more than the duplication of parts for a multiple effect and could seek the benefits of increased vibration insulation between the cover and platform (Kimura – [0032]). Please see In re Harza, 274 F.2d 669, 671, 124 USPQ 378, 380 (CCPA 1960) for further details.
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the system of Best to incorporate the support regions as taught by Kimura motivated by insulating vibrations from the floor (Kimura – [0032]).

16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0205524 A1 (“Best”) and US 2009/0158947 A1 (“Thallner”), as applied to claim 1, further in view of US 2013/0292865 A1 (“Yang”)
Regarding claim 16, Best does not explicitly teach the holding device is made of glass or quartz, wherein the holding device is transparent to light.
Yang teaches the holding device is made of glass or quartz, wherein the holding device is transparent to light ([0060] teaches a chuck 130 for holding a stamp formed of transparent quartz).
It would have been obvious to one with ordinary skill in the art would have found it obvious to substitute the material of the holding device of Best with quartz as taught by Yang motivated by permitting curing radiation to pass therethrough (Yang – [0060]).

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0205524 A1 (“Best”) and US 2009/0158947 A1 (“Thallner”), as applied to claim 1, further in view of US 2014/0020846 A1 (“Hirakawa”).
Regarding claim 17, Best does not explicitly teach the holding device is a plate that is installed in the cover.
Hirakawa teaches the holding device is a plate that is installed in the cover (Figs. 3- 5 and [0063- 0064]).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the system of Best to incorporate holding device installed in the cover as taught in Hirakawa motivated by suction holding a target wafer (Hirakawa – [0063]).

18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0205524 A1 (“Best”) and US 2009/0158947 A1 (“Thallner”), as applied to claim 1, further in view of US 2014/0305904 A1 (“Lan”).
Regarding claim 18, Best teaches the stamp replication device comprises an irradiation source for the purpose of exposing a liquid stamp material to light [0008].
Best does not explicitly teach the irradiation source comprises at least one of a flood lamp and a collimator.
Lan teaches the holding device is a plate that is installed in the cover ([0006, 0011, 0027- 0029]).
It would have been obvious to one with ordinary skill in the art before the effective filing date to substitute the light source of Best with the flood lamp as taught in Lan because this is a substitution of equivalent elements yielding predictable results. Both references teach the UV light functioning to cure the nanoimprinted material (Best - [0008] and Fig. 1b; Lan – [0006, 0011, 0027- 0029]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEITH S SHAFI whose telephone number is (571)272-9643. The examiner can normally be reached 9:00am- 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEITH S SHAFI/Primary Examiner, Art Unit 1744